Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are currently pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus."). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common. However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims."). A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guide lines for claims drawn to antibodies, which can be found at www.uspto.gov/sltes/default/files/docurrienfcs/amgenJ22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.

any exemplary antibody. The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed tandem antibody. 
A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of tandem antibody broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The present claims are drawn to a tandem antibody, wherein the first antibody-based domain and the second antibody-based domain are connected by a linker peptide that is cleavable by a protease; and wherein the connection between the first antibody-based domain and the second antibody-based domain results in the masking of at least one of the first antigen-binding 
First, the claims are broadly drawn to any tandem antibody possessing the claimed features of two antibody-based domains connected by a linker peptide that is cleavable by a protease, wherein the connection between the first antibody-based domain and the second antibody-based domain results in the masking of at least one of the first antigen-binding site and the second antigen-binding site. Even in the context of the dependent claims limiting the scope of such a molecule to only antigens expressed on cancer cells and the listed proteases of claims 4 and 5, there is still tremendous scope of possible combinations of antibodies in the claimed genus. 
Claim 1 does not recite an antigen specificity; claim 2 requires the antibody to bind antigens expressed on cancer cells but does not limit the antigen specificity of the antibody to any particular antigen. However, the specification does not describe an actual reduction to practice or a partial structures, or physical properties of the claimed tandem antibody, nor does it offer guidance as to which antibodies should be selected to make up the claimed tandem antibody. Applicant’s specification offers no exemplary sequences as to what would be suitable choices of antibodies. Indeed, Applicant’s claim 12 appears to suggest that the method of making such a tandem antibody is nothing more than trial and error. 
The specification also does not adequately teach how to effectively use the claimed invention as a therapeutic for any cancer, or how to reach an appropriate beneficial therapeutic endpoint in by administering a tandem antibody. The specification lists no in vivo or in vitro indications with the antibody to the development of effective methods of preventing or treating any cancer as broadly encompassed by the claimed invention.
Given the well-known polymorphism of antibodies, it would have been undue experimentation to make and use the vast repertoire of antibodies encompassed by the claimed invention in the absence of binding specificity to enable the scope of the claimed antibodies encompassed by the claimed invention.  
It has been well established in the art that the antigen binding specificity is critical to how the skilled artisan would employ antibodies in various modalities (e.g., affinity purification, detection or diagnostic assays, bioassays, treatment), including those consistent with the instant disclosure (see specification, including the Background Information). 
There is insufficient guidance and direction as well as objective evidence provided for designing a tandem antibody as claimed in the instant application. In view of the lack of predictability of the art (e.g., preventing or treating cancer) to which the invention pertains, undue experimentation would be required to make or used the claimed invention with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively make and use the claimed agent and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for preventing or ameliorating any cancer commensurate in scope with the claimed invention. 

Moreover, claim 19 encompasses using the antibody for treating cancer.  However, the instant specification does not provide enabling disclosure for treating any cancer commensurate in scope with the present claims.
At the time of filing, the expertise to choose and/or design antibody therapeutics was high. Dozens of antigens presented on cancer cells are potential targets of therapeutic antibodies, and the choice varies greatly depending on the individual cancer. According to The Merck Manual of Diagnosis and Therapy, there are numerous molecular mechanisms which may drive cells to become cancerous, from genetic abnormalities to environmental factors. (The Merck Manuals Online Medical Library, [online]. Whitehouse Station, NJ: Merck Research Laboratories, 2006-2007. [retrieved on 10/19/2020]. Retrieved from the Internet: < URL: https://www.merckmanuals.com/professional/hematology-and-oncology/overview-of-cancer/cellular-and-molecular-basis-of-cancer >. Cellular and Molecular Basis of Cancer). Applicant’s specification gives no guidance as to which antigens may be suitable targets for the tandem antibody of the invention.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the complete lack of working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20100189727 A1 (Rodeck et al.).
Rodeck teaches the use of masking sequences which may be used to connect two or more antibodies, for example, the antibodies Cetuximab and Matuzumab/425 (Figure 4 and para. 
Rodeck further teaches that the masking sequences can be used on any type of antibody, including monoclonal antibodies, single chain antibodies, antibody fragments such as Fab's and Fv's (para. 0039).
Rodeck further teaches that the above complex may be administered with a pharmaceutically acceptable carrier for the treatment of cancer (para. 0064).
Rodeck further teaches that the above complex may further comprise additional molecules, such as those that modify antibody efficacy and effector functions, carry a drug or a nucleotide, or carry an enzyme to activate a prodrug (para. 0051).
Rodeck further teaches methods which may be used to validate the design of a combination of antibodies which are masked by a linker sequence, and that said combination is made by vectors transformed into cells (Example 1).

Claims 1-11 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20160347849 A1 (Cai et al.).
Cai teaches a bivalent binding compound (“masking ligand”) that binds to both antigen binding surfaces of a bivalent antibody and interfere with antigen binding, in which the two binding domains masks are linked to each other by a cleavable linker, for example cleavable by a 
Cai further teaches multiple types of antigen-binding molecules, including antibodies, scFv, Fab fragments, and single domain antibodies (para. 0145-146).
Cai further teaches that glycosylation of antibodies may be used to increase or decrease effector function (para. 0456), or that the above antibodies may be conjugated to other therapeutic molecules (para. 0539-0540).
Cai further teaches that the above antibodies may be produced by a vector transformed into a host cell (para. 0510).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rodeck as applied to claim 12 above, and further in view of Cai.
As stated above, Rodeck teaches the tandem antibody of claim 1 and the method of claim 12. However, Rodeck does not teach the proteases matriptase, urokinase, or cathepsin B.
As stated above, Cai also teaches proteases which may cleave a linker peptide which masks two antibodies, including cathepsin B and matrix metalloproteases (para. 0555-0558).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the protease cathepsin B taught by Cai to the method taught by Rodeck to arrive at the claimed invention. As Rodeck teaches that linker sequences which mask the activity of the antibodies which they connect can be cleaved by proteases, it would have been a matter of simple substitution to use cathepsin B as taught by Cai to accomplish a similar function, with no change in function. Both Rodeck and Cai teach the same use of proteases to cleave linking peptides in nearly identical scenarios. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a different protease to cleave a linker as suggested) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHARON X WEN/Primary Examiner, Art Unit 1644